Exhibit 10.6

[g214821kmi001.jpg] 

 


August 31, 2006

VIA FAX AND FEDERAL EXPRESS

David L. Snitman, Ph.D.

Chief Operating Officer

Array BioPharma, Inc.

3200 Walnut Street Boulder, CO 80301

RE:

 

Drug Discovery Collaboration Agreement dated September 13, 2002 — Exercise of
Option to Extend Funding of Research FTEs

 

Dear Dr. Snitman:

As you know, InterMune, Inc. (“InterMune”) and Array BioPharma Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002, as amended by Amendment No.1 dated May 8, 2003, Amendment
No.2 dated January 7, 2004, Amendment No.3 dated September 10, 2004, Amendment
No.4 dated December 7, 2004, Amendment No.5 dated June 30, 2005, Amendment No.6
dated February 3, 2006 and effective January 1, 2006, and Amendment No. 7 dated
June 28, 2006 (collectively, the “Agreement”). Any capitalized term contained
herein and not otherwise defined herein shall have the meaning ascribed to such
term in the Agreement.

Section 5.1.1 of the Agreement provides that the Research FTEs will be funded by
InterMune through August 31, 2006 but that InterMune has an option to extend
such funding for an additional six (6) month period.  InterMune is hereby
notifying Array that it is exercising its option such that the funding of the
Research FTEs will now be funded through February 28, 2007.  In addition, the
Parties hereby acknowledge and agree that Array shall make available and
InterMune shall fund a total of three (3) Research FTEs (as opposed to the two
(2) Research FTEs currently provided for in Section 5.1.1 of the Agreement) from
September 31, 2006 through February 28, 2007 (“Research FTE Extension Term”). 
During the Research FTE Extension Term, the three (3) Research FTEs will perform
the tasks outlined in that certain document entitled “Process Research
Activities for the InterMune-Array Collaboration” that is currently in the
process of being approved as part of the Research Plan and will be implemented
by the Joint Research Committee.

Please acknowledge your agreement to the foregoing by having an authorized Array
representative countersign both enclosed copies of this letter where indicated
below, and returning one original to the attention of Lucinda Y. Quan, Director,
Legal Affairs at InterMune. We would be happy to proceed based on receipt of a
facsimile copy while awaiting the original.


--------------------------------------------------------------------------------


 

If you have any questions on the foregoing, please do not hesitate to contact
me.

Sincerely,

 

Robin Steele

Senior Vice President, General Counsel

cc:

General Counsel, Array

 

Mr. Larry Kahn, InterMune

 

Lawrence Blatt, PhD, InterMune

Acknowledged and Agreed:

ARRAY BIOPHARMA INC.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------